OPINION ON REHEARING.
Beck, J.
3. Mobtsaoes! sale of part of the property: foreclosure: priorities. A rehearing upon the petition o.f plaintiff was allowed, and the cause has been again argued. We reach the same conclusion as upon the „ „ , former consideration of the case, namely, ^ 7 that the judgment of the court below , , ought to be reversed; but we think that relief differing in some respects from that indicated in the foregoing opinion ought to be granted. The mortgage in the suit, after the usual words of conveyance, contains the description of the property mortgaged and certain conditions, in the following language: “Lot number one (1), in block number five (5), in the city of Le Mars, in said county and state; also to secure the payment of the first note hereinafter described, lot number nine (9), in block thirty-three (33), in said city of LeMars, in said county and state, subject to the first mortgage of five hundred dollars running to John Blodget, due December 1, 1888, and assigned to T. C. Woodman. This mortgage is given to secure the balance of purchase money of lot 1, block 5, Le Mars, Iowa.” The conditions of defeasance in the mortgages are expressed as follows: “Provided always, and these presents are upon the express condition that *388if said Joseph W. Hough and Minerva Null Hough, their executors or administrators, shall pay, or cause to be paid, to Stephen B. Mickley, his heirs or assigns, the sum of one thousand dollars on or before the eleventh day of October, 1887; one thousand dollars on or before October 11, 1888; one thousand dollars or before October 11, 1889; one thousand dollars on or before October 11, 1890; and one thousand dollars on or before October 11, 1891, — with interest thereon at the rate of eight per cent, per annum, annually, payable at Le Mars National Bank, Le Mars, in the state of Iowa, according to the tenor and effect of five notes of even date herewith; and all sums hereafter provided to be paid, at the time or times provided or agreed upon herein; and shall well and truly keep and perform all and singular the covenants and agreements herein, and in the notes secured hereby, on our part to- be kept and performed — then these presents shall be null and void; otherwise to be and to remain in full force and effect.”
Lot 5, under this mortgage, is held in security for the payment of all the notes. Lot 9 is held as security for the payment of the first one. It is the case of two separate tracts of land or lots, held for the payment of a debt. We need not inquire here, in the view we take of the case, as to the manner of enforcing the lien of the mortgage upon the lots, and whether lot 5 must be first sold, and proceeds applied to the first note, and whether lot 9 can be sold only for a balance remaining unpaid after the sale of lot 5. The mortgagor sold lot 9 to Tomlinson. Now, it is a well-settled rule that when a mortgagor sells and conveys a part of the mortgaged property, and retains the ownership of a part, upon foreclosure of the mortgage, the part he continues to own shall be first sold, and the part conveyed by him shall, in the hands of his grantee, or those claiming ■ under him, be subject to sale only to satisfy any balance remaining after the sale of the property held by the mortgagor. Massie v. Wilson, 16 Iowa, 390; Bates v. Ruddick, 2 Iowa, 423. This rule is based upon obvious equities!
*389The decree in this case, upon facts disclosed by the abstract stated herein and in the foregoing opinion, should provide for a judgment upon all the notes, and determine the sum due upon the first one, and that lot 5 be sold first. If it is not sold for enough to pay the first note, then lot 9 shall be sold, and the proceeds of the sale thereof shall be applied to the balance remaining after the application of the proceeds of the sale of lot 5 to the payment of the amount due on the first note. In case lot 5 sells for enough to pay the first note, lot 9 will not be sold, but will be discharged from the lien of the mortgage and the decree. In casé of the sale of lot 9, and it realizes a sum more than sufficient to pay the balance due on the first note, after the sum realized from lot 5 is applied thereon, any balance remaining shall be paid to defendant Tomlinson. No objections are made to the first point of the foregoing opinion. The cause will be remanded to the court below for a decree in harmony with this opinion. Reveesed.